Motion Granted; Dismissed and Memorandum Opinion filed March 28, 2013.




                                   In The

                  Fourteenth Court of Appeals

                            NO. 14-13-00197-CV

                    KATHERINE MARCUM, Appellant

                                      V.

     DOW CORNING CORPORATION, DOW CORNING WRIGHT
CORPORATION, CHRIS ROBINSON MD, JAMES R. CULLINGTON MD,
    FRANCIS BURTON MD, SIMON FREDERICKS MD, TOLBERT
    WILKINSON MD, 21 INTERNATIONAL HOLDINS FKA KNOLL
INTERNATIONAL, MILTON ROWLEY MD, WESLEY WASHBURN MD,
   PRESTON CHANDLER MD, WILSHIRE FOAM PRODUCTS INC.,
ERNEST CRONIN MD, JAMES PETERSON MD, FRANK J. GEROW MD,
  THOMAS CRONIN MD, BAXTER HEALTHCARE CORPORATION,
  GENERAL ELECTRIC COMPANY, DOW CHEMICAL COMPANY,
             and MEC SUBSIDIARY INC., Appellees

                  On Appeal from the 61st District Court
                          Harris County, Texas
                   Trial Court Cause No. 1992-25394EU


             MEMORANDUM                        OPINION
     This is an appeal from an order signed January 29, 2013. On March 20, 2013,
appellant, Katherine Marcum, now known as Katherine Marcum Spiars, filed an
unopposed motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.




                                           2